Citation Nr: 0423920	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-07 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to February 26, 
1992, for the grant of service connection for right hip 
degenerative joint disease.  

2.  Entitlement to an effective date prior to May 22, 1997, 
for the grant of service connection for lumbosacral strain, 
degenerative disc disease, and degenerative joint disease 
with radiculopathy.  

3.  Entitlement to an effective date prior to October 1, 
1998, for the grant of a 30 percent rating for right knee 
replacement.  

4.  Entitlement to a rating in excess of 30 percent for right 
knee replacement.  

5.  Entitlement to a rating in excess of 10 percent for 
adjustment disorder prior to March 29, 2003 and in excess of 
50 percent from March 29, 2003.  

6.  Entitlement to a rating in excess of 10 percent for right 
hip degenerative arthritis.  

7.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain, degenerative joint disease, and 
degenerative disc disease with radiculopathy to both lower 
extremities.  

8.  Entitlement to a rating in excess of 10 percent for left 
knee degenerative joint disease.  

9.  Entitlement to a rating in excess of 10 percent for left 
hip degenerative joint disease.  

10.  Entitlement to a rating in excess of 10 percent for left 
ankle degenerative joint disease.  

11.  Entitlement to a rating in excess of 10 percent for 
right lower extremity peripheral neuropathy involving right 
posterior tibial nerve, tarsal tunnel syndrome.  

12.  Entitlement to a separate rating for intervertebral disc 
disease.  

13.  Entitlement to a separate rating for right knee 
instability.  

14.  Entitlement to a separate rating for right hip 
instability.  

15.  Entitlement to a separate rating for low back 
instability.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from March 1958 to 
May 1960.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Lincoln, Nebraska, Department 
of Veterans Affairs (VA) Regional Office (RO).  A September 
2001 rating decision continued a 30 percent rating for right 
knee replacement, a 10 percent rating for adjustment 
disorder, a 10 percent rating for right hip degenerative 
arthritis, a 20 percent rating for lumbosacral strain, 
degenerative joint disease, and degenerative disc disease 
with radiculopathy to both lower extremities, a 10 percent 
rating for left knee degenerative joint disease, a 10 percent 
rating for left hip degenerative joint disease, a 10 percent 
rating for left ankle degenerative joint disease, and a 10 
percent rating for right lower extremity peripheral 
neuropathy involving right posterior tibial nerve, tarsal 
tunnel syndrome, and denied entitlement to separate ratings 
for intervertebral disc disease, right knee instability, 
right hip instability, and low back instability.  A June 2002 
rating action denied entitlement to an earlier effective date 
for increased compensation.  

Although a February 2004 rating decision increased the rating 
for adjustment disorder to 50 percent from March 29, 2003, 
the claim for a rating in excess of 10 percent prior to March 
29, 2003 and in excess of 50 percent from March 29, 2003 
remains before the Board because the veteran is presumed to 
seek the maximum benefit allowed by law or regulations, where 
less than the maximum benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

The issues of entitlement to an effective date prior to 
February 26, 1992 for the grant of service connection for 
right hip degenerative joint disease, of entitlement to an 
effective date prior to May 22, 1997 for the grant of service 
connection for lumbosacral strain, degenerative disc disease, 
and degenerative joint disease with radiculopathy, and of 
entitlement to increased ratings for left hip degenerative 
joint disease and left ankle degenerative joint disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran was notified of the May 1992 rating decision, 
which assigned an initial 10 percent rating for fracture of 
the mid-shaft of the right femur with internal fixation with 
resultant leg shortening of one-inch with arthritis of the 
right knee, by letter dated June 23, 1992, and a notice of 
disagreement was not filed within the prescribed time period.  

2.  Replacement of the right knee joint took place on July 
29, 1997.  

3.  The earliest claim for an increased rating for right knee 
replacement was received by the RO on July 29, 1997.  

4.  The veteran experiences continuous pain, weakness, and 
stiffness in the right knee, which occasionally locks on her, 
especially while using stairs or with prolonged standing or 
weight-bearing.  

5.  The veteran's right knee replacement prevents her from 
walking short distances before she has to stop, and she has 
difficulty maneuvering from a sitting to a standing position.  

6.  The evidence prior to March 29, 2003 showed intact 
judgment, normal thought processes, clear and coherent 
speech, appropriate dress and grooming, normal movements and 
mannerisms, adequate recall of remote and recent events, 
denial of suicidal and homicidal ideation, and orientation as 
to name, place, date, and present situation.  



7.  The evidence prior to March 29, 2003 made no mention of 
suspiciousness; panic attacks; chronic sleep impairment; 
memory loss; flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; obsessional rituals that 
interfered with routine activities; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); persistent delusions or 
hallucinations; or grossly inappropriate behavior.  

8.  The evidence from March 29, 2003 showed good thought 
processes and communication, orientation x 3, and intact 
memory.  

9.  The evidence from March 29, 2003 made no mention of 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently,  appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others.  

10.  Right hip flexion is to 90 degrees, abduction is to 40 
degrees, adduction is to 20 degrees, and the evidence shows 
no inability to cross the legs or toe out more than 15 
degrees on the right leg.  

11.  Lumbar spine range of motion is flexion to 50 degrees 
and extension to 25 degrees.  

12.  Left knee range of motion is extension to 106 degrees 
and full extension.  

13.  The veteran's peripheral neuropathy is mild; she is able 
to evert and invert her foot, and she has good strength and 
no pain while doing this.  

14.  Tarsal tunnel syndrome involves only the posterior 
tibial nerve distribution, and the veteran has no tenderness 
or pain over the tarsal tunnel itself.  

15.  The symptomatology of intervertebral disc disease has 
already been rated with the evaluation for lumbosacral 
strain, degenerative joint disease, and degenerative disc 
disease with radiculopathy to both lower extremities.  

16.  The veteran's knee is stable to varus and valgus stress.  

17.  The symptomatology of right hip instability has already 
been rated with the evaluation for right hip degenerative 
arthritis.  

18.  The symptomatology of low back instability has already 
been rated with the evaluation for lumbosacral strain, 
degenerative joint disease, and degenerative disc disease 
with radiculopathy to both lower extremities.  

19.  From 1986 to 2002, the veteran worked as a bookkeeper, 
and from 1990 to 2002, she worked as an apartment manager.  


CONCLUSIONS OF LAW

1.  The May 1992 rating decision, which assigned an initial 
10 percent rating for fracture of the mid-shaft of the right 
femur with internal fixation with resultant leg shortening of 
one-inch with arthritis of the right knee, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.201, 20.202, 20.302 (2003).  

2.  The criteria for an effective date prior to October 1, 
1998, for the grant of a 30 percent rating for right knee 
replacement are not met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400, 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Code 5055 (2003).  

3.  The criteria for a 60 percent rating for right knee 
replacement are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5055 
(2003).  

4.  The criteria for a rating in excess of 10 percent for 
adjustment disorder prior to March 29, 2003 and in excess of 
50 percent from March 29, 2003 are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9422 (2003).  

5.  The criteria for a rating in excess of 10 percent for 
right hip degenerative arthritis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Codes 5003, 5010, 5252, 5253 (2003).  

6.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain, degenerative joint disease, and 
degenerative disc disease with radiculopathy to both lower 
extremities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5292, 5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2004) 
(effective from September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003) (effective from September 23, 
2002 to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002) (effective prior to September 23, 2002).  

7.  The criteria for a rating in excess of 10 percent for 
left knee degenerative joint disease are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2003).  

8.  The criteria for a rating in excess of 10 percent for 
right lower extremity peripheral neuropathy involving right 
posterior tibial nerve, tarsal tunnel syndrome, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.124, Diagnostic Code 8725 (2003).  

9.  The criteria for a separate rating for intervertebral 
disc disease are not established.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14.  

10.  The criteria for a separate rating for right knee 
instability are not established.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.59; 
VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 
1998).  

11.  The criteria for a separate rating for right hip 
instability are not established.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14.  

12.  The criteria for a separate rating for low back 
instability are not established.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received a VA joints examination in March 1999, a 
VA general medical examination in January 2001, a VA mental 
disorders examination in January 2001, a VA orthopedic 
examination in March 2003, a VA psychiatric examination in 
May 2003, and a VA peripheral nerves examination in October 
2003.  The veteran and her representative filed several lay 
statements with the RO, and the veteran's June 2002 
substantive appeal declined the opportunity for a hearing 
before the Board.  

The RO's May 2001 letter, the Board's March 2003 letter, the 
June 2002 statement of the case, and the November 2003, 
February 2004, and May 2004 supplemental statements of the 
case informed the veteran of applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was her responsibility to 
identify health care providers with specificity, that it was 
her responsibility to provide the evidence in her possession 
that pertained to the claims, and that it still remained her 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support her claims.  

The VA has fulfilled its duty to assist and inform the 
veteran.  She was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  She was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Entitlement to an effective date prior to October 1, 1998,
for the grant of a 30 percent rating for right knee 
replacement

A May 1992 rating decision granted service connection and an 
initial 10 percent rating for fracture of the mid-shaft of 
the right femur with internal fixation with resultant leg 
shortening of one-inch with arthritis of the right knee from 
February 26, 1992.  The May 1992 rating decision became final 
because the veteran received notice of the decision by letter 
dated June 23, 1992, and a notice of disagreement was not 
filed within the prescribed time period.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202, 
20.302 (2003).  

The effective date for evaluation and award of increased 
disability compensation will be the earliest date that it is 
factually ascertainable that an increase in disability 
occurred, if the earliest claim for increase is received 
within one year after such date.  If the claim for increase 
is received before it is factually ascertainable that the 
increase in disability has occurred, the effective date is 
the date the increase in disability is factually 
ascertainable.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(2).  

The earliest date that it was factually ascertainable that a 
right knee replacement had occurred was July 29, 1997, when a 
VA hospitalization report shows that the veteran underwent a 
right total knee arthroplasty.  The earliest claim for 
increase was also received on July 29, 1997, when the veteran 
filed an informal claim for increased rating for her service-
connected right knee disability.  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  Therefore, the correct effective date for 
assignment of the increased 30 percent rating is July 29, 
1997.  

In this case, however, prosthetic replacement of the knee 
joint is assigned a 100 percent evaluation for one year 
following implantation of the prosthesis followed by a 
minimum 30 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  The September 1997 rating decision 
correctly assigned a 100 percent rating for the thirteen 
months from July 29, 1997 through September 30, 1998 and a 30 
percent rating from October 1, 1998.  An effective date prior 
to October 1, 1998 for the grant of the 30 percent rating for 
right knee replacement is not warranted.  


Entitlement to a rating in excess of 30 percent for right 
knee replacement

The rating for a physical disability must be considered from 
the point of view of the veteran working or seeking work and 
the ability of the veteran's body as a whole, or of a system 
or organ of the body, to function under the ordinary 
conditions of daily life, including employment and self-
support.  See 38 C.F.R. §§ 4.1, 4.2, 4.10; Schafrath, 1 Vet. 
App. at 595.  

The veteran's right knee replacement has been evaluated under 
the criteria for traumatic arthritis and knee replacement.  
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5055.  Given the 
diagnoses and findings of record, the Board will evaluate the 
veteran's right knee replacement under the criteria for 
prosthetic replacement of the knee joint (Diagnostic Code 
5055), ankylosis of the knee (Diagnostic Code 5256), 
limitation of extension of the leg (Diagnostic Code 5261), 
and arthritis (Diagnostic Codes 5003 and 5010).  

A 60 percent rating is in order under the criteria for 
prosthetic replacement of the knee joint.  Prosthetic 
replacement of the knee joint, for one year following 
implantation of the prosthesis, is assigned a 100 percent 
evaluation.  Prosthetic replacement with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, is assigned a 60 percent evaluation.  
Prosthetic replacement, with intermediate degrees of residual 
weakness, pain, or limitation of motion are rated by analogy 
to diagnostic codes 5256 (knee ankylosis), 5261 (limitation 
of leg extension), or 5262 (impairment of the tibia and 
fibula), with a minimum rating of 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  

The veteran is not entitled to a 100 percent rating because, 
according to the March 1999 VA examiner, replacement of the 
right knee joint took place over one year ago, in July 1997.  
She is entitled to a 60 percent rating because she does have 
severe painful motion with weakness of the right knee.  At 
the March 1999 VA examination, she reported having continuous 
pain, weakness, and stiffness in the right knee since July 
1997.  Her right knee occasionally locks on her, especially 
while using stairs or with prolonged standing or weight-
bearing.  She has to take stairs one at a time, leading with 
her good leg first.  She uses crutches and a cane 
occasionally and keeps them on hand for the times her right 
knee locks up.  She uses a heel lift in the right shoe.  She 
is currently unemployed and feels that she is unable to work 
regular hours.  She is unable to garden, ride a bicycle, or 
kneel.  She is only able to walk short distances before she 
has to stop.  She has difficulty maneuvering from a sitting 
to a standing position.  There is a lot of crepitation and 
popping of the knee and some tenderness with full extension 
and full flexion.  For all these reasons, a 60 percent rating 
is warranted for chronic residuals of right knee replacement.  

The veteran is now in receipt of a 60 percent rating, which 
is greater than or equal to the maximum ratings available 
under the criteria for ankylosis of the knee, limitation of 
extension of the leg, nonunion impairment of the tibia and 
fibula, and arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5256, 5261, 5262.  

In summary, the evidence justifies assignment of a 60 percent 
rating.  38 C.F.R. § 4.7.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2003); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  


Entitlement to a rating in excess of 10 percent for 
adjustment disorder prior to March 29, 2003 and in excess of 
50 percent from March 29, 2003

The September 2001 rating decision continued the 10 percent 
rating for adjustment disorder, and the veteran perfected a 
timely appeal.  The February 2004 rating decision increased 
the rating to 50 percent from March 29, 2003.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that her service-connected disability 
has caused greater impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  
The rating for a psychiatric disability must be considered 
from the point of view of the veteran working or seeking work 
and the ability of the veteran's psyche to function under the 
ordinary conditions of daily life, including employment and 
self-support.  38 C.F.R. §§ 4.2, 4.10.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations that are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's adjustment disorder, which is secondary to the 
service-connected right knee disability, has been evaluated 
under the criteria for pain disorder.  38 C.F.R. § 4.130, 
Diagnostic Code 9422.  A 10 percent evaluation is assigned 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is assigned for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9422.  

There was very little evidence to support a rating in excess 
of 10 percent prior to March 29, 2003.  It is true that the 
veteran's mood was quite anxious and that she admitted 
feeling depressed at the January 2001 VA mental disorders 
examination.  

In general, however, the evidence did not support assignment 
of a rating in excess of 10 percent rating prior to March 29, 
2003.  The veteran's judgment was intact, and there was no 
indication of abnormal thought processes in January 2001.  
Her speech was clear and coherent, and she denied suicidal 
and homicidal ideation.  She was appropriately dressed and 
groomed without any observable abnormal movements or 
mannerisms.  In January 2001, she was oriented to name, 
place, date, and to the present situation. She also 
demonstrated adequate recall of remote and recent events with 
adequate attention and concentration.  The evidence prior to 
March 29, 2003 also made no mention of suspiciousness; panic 
attacks; chronic sleep impairment; memory loss; flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; difficulty in understanding complex commands; 
obsessional rituals that interfered with routine activities; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); persistent delusions or hallucinations; or grossly 
inappropriate behavior.  

Similarly, there is very little evidence to support a rating 
in excess of 50 percent from March 29, 2003.  It is true that 
the veteran was unkempt and untidy at the May 2003 VA mental 
disorders examination.  

In general, however, the evidence does not support assignment 
of a rating in excess of 50 percent rating from March 29, 
2003.  At the May 2003 VA examination, the veteran 
demonstrated good thought processes and communication.  
Although she had occasional suicidal thoughts, she was not 
suicidal in May 2003.  She dressed and fed herself, and she 
used cash, credit cards, and checks to manage her funds.  She 
was oriented x 3, and her memory was intact at the May 2003 
VA examination.  The evidence from March 29, 2003 also made 
no mention of obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently,  appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others.  

In summary, the evidence does not warrant a rating in excess 
of 10 percent prior to March 29, 2003 and does not warrant a 
rating in excess of 50 percent from March 29, 2003.  
38 C.F.R. § 4.7.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1365.  


Entitlement to a rating in excess of 10 percent for right hip 
degenerative arthritis

The veteran's right hip degenerative arthritis has been 
evaluated under the criteria for traumatic arthritis and 
limitation of flexion of the thigh.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5252.  Given the diagnoses and 
findings of record, the Board will evaluate the veteran's 
right hip degenerative arthritis under the criteria for 
limitation of flexion of the thigh (Diagnostic Code 5252), 
impairment of the thigh (Diagnostic Code 5253), and arthritis 
(Diagnostic Codes 5003 and 5010).  

The veteran's flexion does not warrant a higher rating.  
Limitation of flexion of the thigh is assigned a 40 percent 
evaluation if limited to 10 degrees, a 30 percent evaluation 
if limited to 20 degrees, a 20 percent evaluation if limited 
to 30 degrees, and a 10 percent evalution if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  At the 
March 2003 VA examination, the veteran's flexion was to 
90 degrees, which did not meet even the requirements for a 10 
percent evaluation.  

The veteran's abduction, adduction, and rotation do not 
warrant a higher rating.  Impairment of the thigh is assigned 
a 20 percent evaluation if limitation of abduction motion is 
lost beyond 10 degrees.  Impairment of the thigh is assigned 
a 10 percent evalution if limitation of adduction prevents 
crossing of the legs or if limitation of rotation prevents 
toeing out more than 15 degrees on the affected leg.  
38 C.F.R. § 4.71a, Diagnostic Code 5253.  At the March 2003 
VA examination, the veteran's abduction was limited to 40 
degrees and adduction was limited to 20 degrees with 40 
degrees of external rotation and 0 degrees of internal 
rotation.  The evidence made no mention of any inability to 
cross the legs or toe out more than 15 degrees on the right 
leg.  Under the circumstances, a higher rating cannot be 
supported under the criteria for impairment of the thigh.  

A rating is not available under the criteria for arthritis 
because limitation of motion is compensable.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010  

In summary, the evidence does not warrant a rating in excess 
of 10 percent.  38 C.F.R. § 4.7.  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 
1365.  


Entitlement to a rating in excess of 20 percent for 
lumbosacral strain, degenerative joint disease, and 
degenerative disc disease with radiculopathy to both lower 
extremities

The veteran's lumbosacral strain, degenerative joint disease, 
and degenerative disc disease with radiculopathy to both 
lower extremities has been evaluated under the criteria for 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  
Given the diagnoses and findings of record, the Board will 
evaluate the veteran's lumbosacral strain, degenerative joint 
disease, and degenerative disc disease with radiculopathy to 
both extremities under the criteria for limitation of the 
motion of the lumbar spine (Diagnostic Code 5292), 
intervertebral disc syndrome (Diagnostic Codes 5243 and 
5293), lumbosacral strain (Diagnostic Codes 5237 and 5295), 
and arthritis (Diagnostic Codes 5003, 5010, and 5242).  

A higher rating cannot be established under the criteria for 
limitation of lumbar spine motion, which is assigned a 
40 percent evaluation if severe and a 20 percent evaluation 
if moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  The 
worst range of lumbar spine motion was flexion limited to 50 
degrees and extension limited to 25 degrees at the October 
2003 VA examination.  This means that both motions had no 
more than moderate limitation of motion.  

The Board will now consider whether a higher rating is 
justified under the three possible rating criteria for 
intervertebral disc syndrome.  For the period prior to 
September 23, 2002, the Board will apply only the oldest 
criteria.  For the period from September 23, 2002 to 
September 26, 2003, the Board will apply the more favorable 
of the two older criteria.  For the period from September 26, 
2003, the Board will apply the most favorable of the three 
criteria for intervertebral disc syndrome.  See VAOPGCPREC 3-
2000 (2000).  

A higher rating is not justified under any of the three 
rating criteria for intervertebral disc syndrome.  Effective 
prior to September 23, 2002, moderate intervertebral disc 
syndrome with recurring attacks was assigned a 20 percent 
evaluation, and severe intervertebral disc syndrome with 
recurring attacks and intermittent relief was assigned a 
40 percent evaluation.  Pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc and little intermittent 
relief was assigned a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002) (effective prior to 
September 23, 2002).  

Under the criteria effective from September 23, 2002 to 
September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  An "incapacitating 
episode" was a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" meant 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that were present constantly, or 
nearly constantly.  A 20 percent evaluation was assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation was assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation was assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) (effective 
from September 23, 2002 to September 26, 2003).  

Under the criteria effective from September 26, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  Intervertebral disc syndrome is assigned a 20 
percent evaluation for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004) (effective from September 26, 
2003).  

Although there was mild peripheral neuropathy noted in 
October 2003, the medical evidence showed none of the 
necessary absent ankle jerk, other neurological findings 
appropriate to the site of a diseased disc, or chronic 
orthopedic and neurological manifestations needed for a 
higher rating under the criteria for intervertebral disc 
syndrome.  

Similarly, for many of the same reasons, a higher rating is 
not justified under the two possible rating criteria for 
lumbosacral strain.  For the period prior to September 26, 
2003, the Board will apply only the older criteria.  For the 
period from September 26, 2003, the Board will apply the more 
favorable of the older and newer criteria for lumbosacral 
strain.  See VAOPGCPREC 3-2000.  

Under the criteria effective prior to September 26, 2003, 
lumbosacral strain with muscle spasm on extreme forward 
bending with unilateral loss of spine motion in standing 
position was assigned a 20 percent evaluation.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite site, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was assigned a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) 
(effective prior to September 26, 2003).  

Under the criteria effective from September 26, 2003, 
lumbosacral strain is assigned a 20 percent evaluation for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 40 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, and a 60 
percent evaluation is assigned for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004) 
(effective from September 26, 2003).  

The medical evidence did not show the necessary listing of 
the whole spine, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion, narrowing or irregularity of joint space, or 
abnormal mobility on forced motion needed for a higher rating 
under the criteria for lumbosacral strain.  

Although the March 2003 VA diagnoses included moderate 
multilevel degenerative joint disease of the lumbar spine, a 
separate rating is not available for arthritis because 
limitation of motion is compensable under Diagnostic Code 
5292.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5242, 5292.  

For all these reasons, the 20 percent rating for lumbosacral 
strain, degenerative joint disease, and degenerative disc 
disease with radiculopathy to both lower extremities should 
continue.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz, 
274 F.3d at 1365.  


Entitlement to a rating in excess of 10 percent for
left knee degenerative joint disease

The veteran's left knee degenerative joint disease has been 
evaluated under the criteria for limitation of flexion motion 
of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Given 
the diagnoses and findings of record, the Board will evaluate 
the veteran's left knee degenerative joint disease under the 
criteria for limitation of motion (Diagnostic Codes 5260 and 
5261) and arthritis (Diagnostic Codes 5003 and 5010).  

A rating higher than 10 percent is not justified under the 
criteria for limitation of motion of the knee.  Limitation of 
flexion of a leg is assigned a 0 percent evaluation if 
limited to 60 degrees, a 10 percent evaluation if limited to 
45 degrees, a 20 percent evaluation if limited to 30 degrees, 
and a 30 percent evaluation if limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of 
extension of a leg is assigned a 0 percent evaluation if 
limited to 5 degrees, a 10 percent evaluation if limited to 
10 degrees, a 20 percent evaluation if limited to 15 degrees, 
a 30 percent evaluation if limited to 20 degrees, a 40 
percent evaluation if limited to 30 degrees, and a 50 percent 
evaluation if limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

With left knee range of motion of flexion to 106 degrees and 
full extension in March 2003, the veteran was able to flex 
her left leg well past the 60 degrees limitation and extend 
her left leg past the 5 degrees limitation required for a 
minimum 0 percent evaluation.  Therefore, a higher rating 
cannot be supported under the criteria for limitation of 
motion.  

The veteran is already in receipt of the maximum 10 percent 
rating available under the criteria for arthritis.  
Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  In turn, degenerative arthritis 
(hypertrophic or osteoarthritis) established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations, is assigned a 20 percent 
evaluation.  X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups is assigned a 
10 percent evaluation.  Note (1):  The 20 percent and 10 
percent ratings based on x-ray findings will not be combined 
with ratings based on limitation of motion.  Note (2):  The 
20 percent and 10 percent ratings based on x-ray findings 
will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003.  Limitation of motion is technically 
noncompensable, and the arthritis in the veteran's left knee 
represents a single major joint.  Thus, a rating of no more 
than 10 percent is for application.  

For all these reasons, the 10 percent rating for left knee 
degenerative joint disease should continue.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.7; Ortiz, 274 F.3d at 1365.  


Entitlement to a rating in excess of 10 percent for right 
lower extremity peripheral neuropathy involving right 
posterior tibial nerve, tarsal tunnel syndrome

The veteran's right lower extremity peripheral neuropathy 
involving right posterior tibial nerve, tarsal tunnel 
syndrome, has been evaluation under the criteria for 
neuralgia of the posterior tibial nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8725.  

A higher rating is not in order under the criteria for 
neuralgia.  Complete neuralgia of the all muscles of the sole 
of the foot, frequently with painful paralysis of a causalgic 
nature, toes cannot be flexed, adduction is weakened, plantar 
flexion is impaired is assigned a 30 percent evaluation.  
Incomplete severe neuralgia is assigned a 20 percent 
evaluation.  Incomplete moderate or mild neuralgia is 
assigned a 10 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8725.  

The October 2003 VA examiner characterized the veteran's 
peripheral neuropathy as mild.  In October 2003, the veteran 
was able to evert and invert her foot, and she had good 
strength and no pain while doing this.  The October 2003 VA 
examiner opined that the tarsal tunnel syndrome involved only 
the posterior tibial nerve distribution, and the veteran had 
no tenderness or pain over the tarsal tunnel itself.  For all 
these reasons, the 10 percent rating should continue.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.7; Ortiz, 274 F.3d 
at 1365.  


Entitlement to a separate rating for intervertebral disc 
disease

A separate rating for intervertebral disc disease is not 
warranted because it has been included in the evaluation of 
lumbosacral strain, degenerative joint disease, and 
degenerative disc disease with radiculopathy to both lower 
extremities.  VA regulations state that evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2003).  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Dyspnea, tachycardia, nervousness, 
fatigability, etc., may result from many causes; some may be 
service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  

Because the symptomatology of intervertebral disc disease has 
already been rated with the evaluation for lumbosacral 
strain, degenerative joint disease, and degenerative disc 
disease with radiculopathy to both lower extremities, there 
is no basis upon which to grant a separate rating.  


Entitlement to a separate rating for right knee instability

When a knee is rated for instability under Diagnostic Code 
5257, a knee may also be entitled to a separate rating for 
arthritis if limitation of motion meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 or 5261.  
VAOPGCPREC 23-97 (July 1, 1997).  A separate rating for 
arthritis can also be based on x-ray findings and painful 
motion.  38 C.F.R. § 4.59 (2003); Degmetich v. Brown, 
104 F. 3d 1328, 1331 (Fed. Cir. 1997); VAOGCPREC 9-98 (August 
14, 1998).  

In this case, however, the veteran's knee was stable to varus 
and valgus stress at the March 2003 VA orthopedic 
examination.  Therefore, a separate rating is not available 
for right knee instability.  


Entitlement to a separate rating for right hip instability

A separate rating for right hip instability is not warranted 
because it has been included in the evaluation of right hip 
degenerative arthritis.  VA regulations state that evaluation 
of the same disability under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14.  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Dyspnea, tachycardia, nervousness, 
fatigability, etc., may result from many causes; some may be 
service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  

Because the symptomatology of right hip instability has 
already been rated with the evaluation for right hip 
degenerative arthritis, there is no basis upon which to grant 
a separate rating.  


Entitlement to a separate rating for low back instability

A separate rating for low back instability is not warranted 
because it has been included in the evaluation of lumbosacral 
strain, degenerative joint disease, and degenerative disc 
disease with radiculopathy to both lower extremities.  VA 
regulations state that evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Dyspnea, tachycardia, nervousness, 
fatigability, etc., may result from many causes; some may be 
service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  

Because the symptomatology of low back instability has 
already been rated with the evaluation for lumbosacral 
strain, degenerative joint disease, and degenerative disc 
disease with radiculopathy to both lower extremities, there 
is no basis upon which to grant a separate rating.  


Extraschedular

Extraschedular considerations do not apply because 
exceptional circumstances have not been demonstrated.  
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b) (2003).  The evidence does not show that the 
veteran's disabilities markedly interfere with employment or 
cause frequent hospitalizations.  From 1986 to 2002, she 
worked as a bookkeeper.  From 1990 to 2002, she worked as an 
apartment manager.  Although the veteran has been unemployed 
since May 2003, the evidence does not show that she has tried 
to obtained other employment.  Referral for consideration of 
an extraschedular rating is not currently warranted.  


ORDER

Entitlement to an effective date prior to October 1, 1998, 
for the grant of a 30 percent rating for right knee 
replacement is denied.  

Entitlement to a 60 percent rating for right knee replacement 
is granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.  

Entitlement to a rating in excess of 10 percent for 
adjustment disorder prior to March 29, 2003 and in excess of 
50 percent from March 29, 2003 is denied.  

Entitlement to a rating in excess of 10 percent for right hip 
degenerative arthritis is denied.  

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain, degenerative joint disease, and 
degenerative disc disease with radiculopathy to both lower 
extremities is denied.  

Entitlement to a rating in excess of 10 percent for left knee 
degenerative joint disease is denied.  

Entitlement to a rating in excess of 10 percent for right 
lower extremity peripheral neuropathy involving right 
posterior tibial nerve; tarsal tunnel syndrome, is denied.  

Entitlement to a separate rating for intervertebral disc 
disease is denied.  

Entitlement to a separate rating for right knee instability 
is denied.  

Entitlement to a separate rating for right hip instability is 
denied.  

Entitlement to a separate rating for low back instability is 
denied.  


REMAND

The claims of entitlement to an effective date prior to 
February 26, 1992 for the grant of service connection for 
right hip degenerative joint disease and of entitlement to an 
effective date prior to May 22, 1997 for the grant of service 
connection for lumbosacral strain, degenerative disc disease, 
and degenerative joint disease with radiculopathy must be 
remanded for the RO to inform the veteran of the criteria for 
effective dates for the grant of service connection.  

In addition, new VA left hip and left ankle examinations are 
necessary to determine the current severity of the veteran's 
left hip degenerative joint disease and left ankle 
degenerative joint disease.  The veteran's last VA orthopedic 
examination in March 2003 did not provide a full description 
of the effects of degenerative joint disease upon the 
veteran's ordinary activity, whether pain could significantly 
limit functional ability during flare-ups or when the left 
hip and left ankle are used repeatedly over a period of time, 
loss of range of motion portrayed in terms of the degrees of 
additional range of motion loss due to pain on use or during 
flare-ups, as well as many of the other matters listed below 
in Item 1.  An examination report with insufficient detail is 
inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  

To ensure that the VA has met its duty to assist and inform 
the veteran in the development of the claims, the case is 
REMANDED to the RO for the following development:  

1.  Contact the appropriate VA medical 
facility(ies) to schedule a VA left hip 
and left ankle examination for the 
veteran.  Failure of the veteran to 
report for the scheduled examinations 
without good cause could result in denial 
of the claims.  38 C.F.R. § 3.655 (2003).  
The claims file should be made available 
to and reviewed by the examiner prior to 
the examination.  

The examiner should then offer a medical 
opinion as to: a) a full description of 
the effects of the veteran's left hip 
degenerative joint disease upon the 
veteran's ordinary activity, including 
employment as a bookkeeper and apartment 
manager; b) whether left hip degenerative 
joint disease could significantly limit 
functional ability during flare-ups or 
when the left hip is used repeatedly over 
a period of time; c) loss of range of 
motion of the left hip portrayed in terms 
of the degrees of additional range of 
motion loss due to pain on use or during 
flare-ups; d) if present in the left hip, 
note crepitation, less or more movement 
than normal, weakened movement, excess 
fatigability, incoordination and impaired 
ability to execute skilled movement 
smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, 
and interference with sitting, standing, 
and weight-bearing; e) a full description 
of the effects of the veteran's left 
ankle degenerative joint disease upon the 
veteran's ordinary activity, including 
employment as a bookkeeper and apartment 
manager; f) whether left ankle 
degenerative joint disease could 
significantly limit functional ability 
during flare-ups or when the left ankle 
is used repeatedly over a period of time; 
g) loss of range of motion of the left 
ankle portrayed in terms of the degrees 
of additional range of motion loss due to 
pain on use or during flare-ups; and h) 
if present in the left ankle, note 
crepitation, less or more movement than 
normal, weakened movement, excess 
fatigability, incoordination and impaired 
ability to execute skilled movement 
smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, 
and interference with sitting, standing, 
and weight-bearing.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  
DeLuca v. Brow n, 8 Vet. App. 202, 206 
(1995).  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The RO should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the claims of 
entitlement to an effective date prior to 
February 26, 1992 for the grant of 
service connection for right hip 
degenerative joint disease, of 
entitlement to an effective date prior to 
May 22, 1997 for the grant of service 
connection for lumbosacral strain, 
degenerative disc disease, and 
degenerative joint disease with 
radiculopathy, of entitlement to a rating 
in excess of 10 percent for left hip 
degenerative joint disease, and of 
entitlement to a rating in excess of 10 
percent for left ankle degenerative joint 
disease based upon the entire evidence of 
record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claims remain in 
denied status, the veteran and her 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claims.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

4.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



